Citation Nr: 0812646	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the interest income received from the redemption of 
United States Savings Bonds in 1997 is countable as income 
for purposes of Department of Veterans Affairs improved 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In a July 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 decision, which was entered June 2007, the Court 
reversed and remanded the July 2005 decision with respect to 
the current issue.  

The Board recognizes that the issue of propriety of the 
amount of VA pension benefits the veteran received from 
January 1, 2003 to April 30, 2004 was previously remanded by 
another Veteran's Law Judge at the Board in May 2007.  
However, it seems that the instructions set forth in that 
remand have not yet been accomplished, and, thus, it appears 
that this issue is still being developed by the RO and, 
unless resolved at the RO level, will be addressed by a 
future Board decision. 

Although somewhat unclear, it appears that sometime in June 
2006, the veteran alerted the RO that his pension check was 
missing.  Subsequently, the RO notified the Department of 
Treasury so that a new replacement check could be disbursed.  
Although the record appears to be incomplete, it appears that 
in February 2007, the RO notified the veteran that both 
checks had been cashed.  In April 2007, the veteran submitted 
a notice of disagreement disputing the fact that he cashed 
both checks.  In September 2007, the veteran filed a VA form 
9 indicating that he had not received a statement of the case 
with respect to this issue.  Given the confusion of this 
matter and what appears to be an incomplete record, this 
matter is referred back to the RO for appropriate action.    


FINDING OF FACT

In 1997, the veteran was paid interest upon the redemption of 
United States Savings Bonds. 


CONCLUSION OF LAW

The interest received from the redemption of United States 
Savings Bonds in 1997 is excluded as income for purposes of 
VA improved pension benefits.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. § 3.262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the interest received 
from the redemption of United States Savings Bonds in 1997 is 
countable as income for purposes of VA improved pension 
benefits.  As previously noted in the July 2005 Board 
decision, the veteran's entitlement to VA pension benefits 
was established in 1989.  In 2000, the RO received notice 
that he had received unearned income in 1997 that he had not 
previously reported, which affected the determination of the 
monthly payment of his pension benefits.  The additional 
income, in the amount of $3636, primarily resulted from the 
redemption of Series EE United States Savings Bonds. (The 
additional income due to the Savings Bond redemption was 
$3605.)  The RO determined, in June 2001, that half of that 
income was attributable to the veteran's son who did not live 
in his household and was, therefore, not countable toward 
computation of the veteran's monthly pension benefit.  Thus, 
the interest amount received by the veteran in 1997 was 
determined to be $1,802.    

For purposes of this analysis, the Board recognizes that 
profit realized from the disposition of real or personal 
property other than in the course of business, except amounts 
received in excess of the sales price, for example, interest 
on deferred sales is included as income.  In installment 
sales, any payments received until the sales price is 
recovered are not included as income, but any amounts 
received which exceed the sales price are included, 
regardless of whether they represent principal or interest.  
38 C.F.R. § 3.272(e).

Further, in determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived, 
irrespective of whether the waiver was made pursuant to 
statute, contract, or otherwise) shall be included except ... 
profit realized from the disposition of real or personal 
property other than in the course of a business.  38 U.S.C.A. 
§ 1503(a)(6).

In its July 2005 decision, in interpreting these provisions, 
the Board found that United States Savings Bonds were not 
"personal property" which could be sold for a profit, as 
contemplated by 38 U.S.C.A. § 1503 or by 38 C.F.R. § 3.272(e) 
because they were an investment that increased in value by 
accruing interest.  The Board continued that there was no 
provision in the law or regulations for the exclusion of 
accrued interest paid on the redemption of Savings Bonds from 
countable income.

The veteran appealed this issue to the Court arguing that the 
bonds were personal property and that the interest should be 
excluded from income pursuant to 38 C.F.R. § 3.272(e) as 
profit realized when he disposed of the bonds.  In its May 
2007 decision, the Court agreed with the veteran and found 
that interest paid upon redemption of a savings bond is no 
different than the return on investment when property is 
sold; neither is received by the owner until the property is 
disposed.  The Court indicated that this scenario differs 
from interest paid on a savings account or rent paid for an 
apartment because in these instances the owner receives the 
income without disposing of the underlying property.  The 
Court held that given the plain meaning of "personal 
property" and "disposition" as used in both 38 U.S.C.A. 
§ 1503(a)(6) and 38 C.F.R. § 3.272(e), the meaning of 
"profit" as used in the statute's implementing regulations, 
and the overall purpose of the exclusionary provision, 
pursuant to 38 C.F.R. § 3.272(e), the receipt of accrued 
interest on the redemption of a savings bond is "profit 
realized from the disposition of . . . personal property" 
and is therefore excluded from income for VA pension 
purposes.    
 
Therefore, per the Court's decision, the Board finds that the 
accrued interest paid at the time the veteran redeemed his 
United States Savings Bonds in 1997 is excluded as income for 
purposes of determining entitlement to payment of VA improved 
pension benefits.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue on appeal, the satisfaction of VCAA requirements is 
rendered moot. 


ORDER

The interest income received from the redemption of United 
States Savings Bonds in 1997 is excluded as income for 
purposes of VA improved pension benefits.  The appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.    




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


